EXHIBIT 10.3

AMENDED AND RESTATED PROMISSORY NOTE

SECURED PROMISSORY NOTE




$757,500

 

Date:   December 18, 2009

FOR VALUE RECEIVED, the undersigned jointly and severally (“Borrower”) promise
to pay to the order of MDI, Inc. (“Maker”), the sum of Seven Hundred Fifty Seven
Thousand Five Hundred dollars ($757,500.00), together with interest of 10% per
annum on the unpaid balance. The entire principal and any accrued interest shall
be fully and immediately payable on December 18, 2011 (“Due Date”).

Installment Payments: Borrower shall make monthly interest payments to Maker in
the amount of $6,312.50, beginning on January 16, 2010 and continuing through
the Due Date at which time all unpaid interest and principal shall be
immediately due and payable.

Late Fees: In the event that a payment due under this Note is not made within
ten (10) days of the time set forth herein, the Borrower shall pay an additional
late fee in the amount of five percent (5%) of the payment due.

Place of Payment - all payments due under this note shall be made at 835 Proton,
San Antonio, TX 78258, or at such other place as the holder of this Note may
designate in writing.

Default - In the event of default, the borrower[s] agree to pay all costs and
expenses incurred by the Lender, including all reasonable attorney fees
(including both hourly and contingent attorney fees as permitted by law) for the
collection of this Note upon default, and including reasonable collection
charges (including, where consistent with industry practices, a collection
charge set as a percentage of the outstanding balance of this Note) should
collection be referred to a collection agency.  All parties to this note waive
presentment, notice of non-payment, protest and notice of protest, and agree to
remain fully bound notwithstanding the release of any party, extension or
modification of terms, or discharge of any collateral for this note.

Acceleration of Debt - In the event that the borrower[s] fail to make any
payment due under the terms of this Note, or breach any condition relating to
any security, security agreement, note, mortgage or lien granted as collateral
security for this Note, seeks relief under the Bankruptcy Code, or suffers an
involuntary petition in bankruptcy or receivership not vacated within thirty
(30) days, the entire balance of this Note and any interest accrued thereon
shall be immediately due and payable to the holder of this Note.

Joint and Several Liability - All borrowers and co-signers identified in this
Note shall be jointly and severally liable for any debts secured by this Note.

Modification - No modification or waiver of any of the terms of this Agreement
shall be allowed unless by written agreement signed by both parties. No waiver
of any breach or default hereunder shall be deemed a waiver of any subsequent
breach or default of the same or similar nature.

Transfer of the Note - The borrowers hereby waive any notice of the transfer of
this Note by the Lender or by any subsequent holder of this Note, agree to
remain bound by the terms of this Note subsequent to any transfer, and agree
that the terms of this Note may be fully enforced by any subsequent holder of
this Note.

Severability of Provisions - In the event that any portion of this Note is
deemed unenforceable, all other provisions of this Note shall remain in full
force and effect.

Choice of Law - All terms and conditions of this Note shall be interpreted under
the laws of Bexar County, Texas.

[signature page follows]





--------------------------------------------------------------------------------

214 INVESTMENTS, INC.

By: /s/Robert A. Schorr

Name:

Robert A. Schorr

Title:

Officer







NOTICE TO CO-SIGNER: YOUR SIGNATURE ON THIS NOTE MEANS THAT YOU ARE EQUALLY
LIABLE FOR REPAYMENT OF THIS LOAN. IF THE BORROWER DOES NOT PAY, THE LENDER HAS
A LEGAL RIGHT TO COLLECT FROM YOU.




MONITOR DYNAMICS, INC

By: /s/Robert A. Schorr

Name:

Robert A. Schorr

Title:

Officer







LEARNSAFE, INC


By: /s/Robert A. Schorr

Name:

Robert A. Schorr

Title:

Officer







MONDYN, INC


By: /s/Robert A. Schorr

Name:

Robert A. Schorr

Title:

Officer




MONDYN WEST, INC


By: /s/Robert A. Schorr

Name:

Robert A. Schorr

Title:

Officer



